Citation Nr: 0127613	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to September 30, 1998, 
for an award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from March 1979 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to TDIU 
benefits, assigned an effective date of September 30, 1998, 
and notified the veteran that a VA examination would be 
scheduled in two years as improvements might occur in her 
service-connected disabilities.  A notice of disagreement 
with the assignment of September 30, 1998, as the effective 
date of the grant of TDIU benefits, and the RO's finding that 
the veteran's service-connected disabilities were not 
permanent, was received in May 2001.  A statement of the case 
was issued in July 2001, and a substantive appeal was 
received in August 2001.

A September 2001 supplemental statement of the case reflects 
that the RO subsequently found that the veteran's service-
connected disabilities were permanent in nature.  As such, 
the issue of the permanency of these disabilities is no 
longer in appellate status.

The Board notes that in early December 2001, the veteran 
essentially requested that her appeal be advanced on the 
Board's docket for reasons of financial hardship.  However, 
the veteran's appeal was already under active review at that 
time with a decision being prepared.  Accordingly, no formal 
action was taken on the motion to advance the appeal on the 
Board's docket since to do so would have added additional 
delay in rendering a decision.   


FINDINGS OF FACT

1.  A December 1994 Board decision Board denied an appeal by 
the veteran on the issue of entitlement to TDIU benefits; the 
record does not show that the veteran filed an appeal of the 
Board's decision with the United States Court of Appeals for 
Veterans Claims.  

2.  On May 19, 1998, the RO received a communication from the 
veteran in which she requested clarification as to whether 
she had an active claim for TDIU, indicating that if she did 
not she would file another claim; this communication 
constituted an informal claim for TDIU. 

3.  On September 30, 1998, the RO received a communication 
from the veteran in which she requested total disability 
status; this communication constituted a formal claim for 
TDIU.  

4.  It was not factually ascertainable that the veteran 
became unable to obtain or retain gainful employment due to 
service-connected disabilities during the one year period 
prior to May 19, 1998. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date of May 19, 
1998, (but no earlier) for assignment of a total evaluation 
based upon individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 5101, 
5110, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.400, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue on 
appeal has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statement of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
entitlement to an earlier effective date for the grant of 
TDIU benefits.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  
Accordingly, the Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the issue 
on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The underlying benefit at issue in this appeal is a total 
rating based on individual unemployability due to service-
connected disability.  In order to establish entitlement to a 
total rating based upon individual unemployability due to 
service-connected disability, there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

For effective date purposes, a TDIU rating claim is treated 
as a claim for increased disability compensation.  The 
effective date provisions for awards of increased disability 
compensation include a general rule which is that an award 
based on a claim for increase of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim -- if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed -- but never earlier than the date of 
claim.

However, the law provides an exception to this general rule 
governing increased rating claims.  If the evidence shows 
that the increase in disability occurred prior to the date of 
receipt of claim, the RO may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for an increase was received within a year of 
the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  The Court further stated that 
the phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; see VAOPGCPREC 12-98 
at 2 (Sept. 23, 1998).  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper. VAOPGCPREC 12-98 at 3.  

Turning to the record, the Board notes that by rating 
decision in October 1987, service connection was established 
for the veteran's maxillary sinusitis with headaches, and a 
10 percent rating was assigned.  By rating decision in 
January 1989, the RO increased the rating for her service-
connected maxillary sinusitis with headaches from 10 to 30 
percent.

The veteran filed a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) in 
February 1989.  By rating decision in July 1989, the RO 
denied her claim for TDIU benefits.  The veteran appealed 
this decision to the Board.  In an August 1990 decision, the 
Board denied the veteran's claim for TDIU benefits.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 1992, the Court remanded the TDIU issue to the Board 
for readjudication.  In a December 1994 decision, the Board 
again denied the veteran' claim for TDIU benefits.  Although 
the veteran claims that he sent an appeal to the Court in 
January 1995, there is nothing of record to substantiate her 
assertion in this regard.  Based on the record, the Board 
therefore views the December 1994 Board decision as final.  

In a letter received on May 19, 1998, the veteran requested 
clarification as to the status of her "pending claim."  She 
indicated that in respond to a previous inquiry she had been 
told her case was being processed, whereas on another 
occasion she was told that she had exhausted all appeals and 
there was no active claim.  She further indicated that she 
was later told the case was in adjudication.  The veteran 
requested information as to whether her claim was active to 
determine if she needed to resubmit a claim with current 
information.  In response to the veteran's May 1998 letter, 
the RO sent her a copy of the Board's December 1994 decision.  

In a letter received on September 30, 1998, the veteran 
indicated that she wished to request a total rating.  In the 
January 2001 rating decision from which the present appeal 
arises, the RO granted entitlement to TDIU benefits, 
effective September 30, 1998.  The veteran has appealed from 
the assignment of this effective date.  She contends that the 
grant of TDIU benefits should date back to the mid 1980's 
since that was the time when she first filed her claim of 
service connection for headaches.  

The Board is unable to agree that an effective date in the 
1980's is warranted in this case.  As reported earlier, in a 
December 1994 decision the Board denied her claim for 
entitlement to TDIU benefits.  Since she did not appeal that 
decision, principals of finality preclude assignment of an 
effective date at any time prior to that decision.  

Looking to the evidence subsequent to December 1994, the 
Board is unable to find any communication from the veteran 
regarding a TDIU claim prior to the letter received on May 
19, 1998, in which she asked for clarification as to the 
status of her claim.  It appears from this communications (as 
well as from subsequent pleadings) that the veteran believed 
that she had also appealed the Board's December 1994 decision 
to the Court and that it was still active.  As noted earlier, 
there is no indication in the claims file that an appeal was 
filed in connection with the Board's December 1994 decision.  

At any rate, the Board believes that the letter received from 
the veteran on May 19, 1998, may be viewed as an informal 
claim for TDIU.  This letter essentially placed the RO on 
notice that if there was not a TDIU claim already pending, 
then the veteran intended to file one.  The letter received 
on September 30, 1998, may then be viewed as a formal claim 
since it was received within a year of the May 19, 1998, 
informal claim and since it does not appear that an actual 
TDIU claim form was mailed to the veteran.  See generally 38 
C.F.R. § 3.155.  Based on this interpretation of the 
pertinent evidence, the Board finds that the veteran's first 
TDIU claim after the December 1994 Board decision was 
effectively received on May 19, 1998.  

However, the Board is unable to find any basis for assignment 
of an effective date prior to May 19, 1998.  The record does 
not include any communication from the veteran subsequent to 
the December 1994 Board decision and prior to the May 19, 
1998, letter which can be viewed as a claim for TDIU.  
Moreover, a review of other evidence, including medical 
treatment records, does not reveal any medical report which 
can be viewed as an informal claim under 38 C.F.R. 3.157.  

There is also no basis for finding that the severity of the 
veteran's service-connected disabilities increased during the 
one year period prior to May 19, 1998, to the point where a 
total rating was warranted.  Most of the medical records 
during this one year period appear to document treatment for 
other disorders, and the few that do refer to headaches and 
sinus problems do not show that there was an increase in 
severity to such a degree so as to meet the criteria for 
TDIU.  It also appears that the RO's eventual decision to 
grant a total rating was based in large part on comments 
offered by the examiner who conducted a VA neurological 
examination in 1999.  At any rate, assuming that the increase 
in disability did not actually occur after May 19, 1998, 
there is otherwise no evidence showing that it was factually 
ascertainable that the increase (to warrant TDIU) took place 
during the one year period prior to May 19, 1998. 

To summarize, the Board finds that an effective date of May 
19, 1998, is warranted for the assignment of a total rating 
based on individual unemployability, but an effective date 
prior to May 19, 1998, is not warranted.  In reaching this 
determination, the Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision than rendered herein.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an effective date of May 19, 1998, for 
assignment of a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

